Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:  
2.	Group I:  claims 1-11, 14-16, 18: drawn a method for diagnosing deterioration of a lubricant or system for monitoring a lubricant comprising preliminarily determining a correlation between a concentration of an additive contained in a lubricant having different degrees of deterioration of an additive and chromaticitv data determined based on measurement data of an optical sensor regarding the lubricant having different degrees of deterioration, and quantifying a concentration of an additive contained in the lubricant subject to deterioration diagnosis based on the chromaticity data of the lubricant subject to deterioration diagnosis and the preliminarily determined correlation.
3.	Group II: claim 13:  drawn to a method for diagnosing a lubricant, the method comprising: determining chromaticity data of the lubricant based on measurement of an optical sensor; and estimating a degree of deterioration of the lubricant based on a relative comparison of an aging change in each of R, G, and B in the chromaticity data.
4.	The inventions are distinct, each from the other because of the following reasons:
5.          Inventions I, II, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  
             Group I drawn to a drawn a a method for diagnosing deterioration of a lubricant or system for monitoring a lubricant comprising preliminarily determining a correlation between a concentration of an additive contained in a lubricant having different degrees of deterioration of an additive and chromaticitv data determined based on measurement data of an optical 
           Group II drawn to a a method for diagnosing a lubricant, the method comprising: determining chromaticity data of the lubricant based on measurement of an optical sensor; and estimating a degree of deterioration of the lubricant based on a relative comparison of an aging change in each of R, G, and B in the chromaticity data, (U.S. Pub. No. 2020/0292450, [0113]).
  6.          In the instant case invention, Group I, Group II, have separate utility as indicated above.
             These are particulars for each Subcombinations Usable Together.  Therefore, the invention Group I, Group II, have separate utility such as in a method and apparatus without the particulars of the other subcombination as identified above.  See MPEP Paragraph 8006.05(d).  

7.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
8.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
9.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
March 24, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877